Citation Nr: 0334905	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fractures of the left 3rd and right 4th toes.

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active for training from June 2000 to 
January 2001.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Houston, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant failed to 
report for a July 23, 2003 Travel Board hearing.  


FINDINGS OF FACT

1.  It is not shown that the appellant has any residuals of 
stress fractures of the left 3rd and right 4th toes.

2.  It is not shown that the appellant has bilateral shin 
splints.


CONCLUSIONS OF LAW

1.  Service connection for residuals of stress fractures of 
the left 3rd and right 4th toes is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Service connection for bilateral shin splints is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the RO decision in May 2002 
explaining why the service connection benefits were not 
granted.  By a statement of the case (SOC) in September 2002 
she was advised of the controlling law and regulations.  
Furthermore, the SOC advised her what evidence was of record 
and what was needed to establish entitlement to the benefits 
sought.  Letters of November 2001 and March 2002 informed her 
of her and VA's respective responsibilities in development of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While the November 2001 letter asked her to 
preferably submit evidence within 60 days, and the March 2002 
letter asked her to submit evidence within 30 days, they both 
went on to inform her that evidence submitted within a year 
would be considered.  More than a year has passed, and all 
evidence submitted has been accepted for the record.  The 
appellant is not shown to have been prejudiced by any 
ambiguity regarding the amount of time provided for response 
to VCAA notice.  Quartuccio, supra; Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 
2003).

Regarding the duty to assist, the veteran was afforded a VA 
examination in August 2002.  All available service medical 
records have been obtained.  She has not identified any other 
pertinent records that remain outstanding.  VA's notification 
and assistance duties are met.  

Factual Background

The appellant's service medical records show various 
complaints of bilateral foot pain.  Plantar fasciitis was 
diagnosed in August 2000.  She was treated in September 2000 
for metatarsal stress fractures of the left 3rd and right 4th 
toes.  Healed metatarsal stress fractures (3rd and 4th) was 
diagnosed in November 2000.  Shin splints were diagnosed in 
January 2001.

On August 2002 VA feet examination the appellant noted a 
history of difficulty with her feet which began during basic 
training.  She complained of continuing anterior medial 
distal lower leg pain with activity, occasional feet tingling 
and numbness in the toes, sensations of stiffness across the 
dorsal aspect of the mid foot and occasional aching in the 
heels.  X-rays were negative.  Bone scans also showed no 
evidence of stress response in the distal tibia or findings 
consistent with persistent stress fractures in the feet.  
Examination revealed mild tenderness to palpation around the 
posterior medial aspect of the lower leg, no pain at the 
anterior compartment, and no evidence of increased pressure.  
Neurologic evaluation was described as normal.  There was no 
pain to palpation to the ankles and lower legs.  There was 
mid foot pain.  The diagnoses were history of bilateral feet 
stress fractures and history of bilateral lower leg shin 
splints. 

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
appellant has either any residuals of stress fractures of the 
left 3rd and right 4th toes or bilateral shin splints.  As 
noted, she was advised that to establish service connection 
for a claimed disability, she must show that she has such 
disability and that it is related to disease or injury in 
service.  See November 2001 letter.  She has not submitted 
any evidence of a current diagnosis of either claimed 
disorder, nor alleged that such evidence is outstanding.  An 
August 2002 VA examination revealed no clinical evidence of 
current findings of either residuals of bilateral stress 
fractures of the feet or of bilateral shin splints.  There is 
no competent (medical) evidence to the contrary.  As a 
layperson, the appellant is not competent to establish by her 
own opinion that she has either bilateral stress fractures of 
the toes or shin splints (or relate such disability to 
service).  See Espiritu, supra.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The appellant is advised that 
should there be evidence in the future that the claimed 
disabilities are indeed present, such evidence could provide 
a basis for reopening the claims.  Now, the preponderance of 
the evidence is against the claims.  Hence, they must be 
denied.



ORDER

Service connection for residuals of stress fractures of the 
left 3rd and right 4th toes is denied.

Service connection for bilateral shin splints is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



